Citation Nr: 1516978	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of accrued benefits due to a deceased beneficiary.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1918 to June 1919.  He died in May 1964, after which his surviving spouse was the recipient of survivor death pension benefits.  The Veteran's spouse died in October 2009.  The appellant is their daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in Winston-Salem, North Carolina.

The appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's surviving spouse (the beneficiary) was awarded entitlement to pension benefits effective from July 2007; she died in October 2009. 

2.  The appellant was the beneficiary's caretaker and was being paid $400 per month at the time of the beneficiary's death and she incurred certain costs associated with the beneficiary's funeral and burial.

3.  At the time of the beneficiary's death, there remained no unpaid periodic monetary benefits to which she was entitled from which reimbursement to the appellant can be issued.  
 

CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.500(g), 3.1000 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant in this case is the surviving daughter of the Veteran and the beneficiary.  Following the Veteran's death, the beneficiary was in receipt of pension benefits due to her need for aid and attendance.  The appellant was her caretaker.  The appellant contends that she and the beneficiary had an agreement during the beneficiary's lifetime that the beneficiary would pay her $400 per month for her caretaker services.  At the time of the beneficiary's death in October 2009, the appellant contends that $18,400 was due for the caretaker services.  The appellant also provided evidence that she paid the beneficiary's funeral bills.  She is seeking reimbursement by way of filing an Application for Accrued Amounts Due to a Deceased Beneficiary (VA Form 21-601).  The RO denied this claim and the appellant perfected an appeal.

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).  Persons eligible for such payments (which are paid upon the death of the veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2) . 

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g).  38 C.F.R. § 3.500(g) specifies that discontinuance of an award upon the death of the payee will be the last day of the month before death.

In either circumstance, accrued benefits are defined as due and unpaid periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions or based on evidence in the file at date of death.  38 C.F.R. § 3.1000(a).  Thus, for an award of accrued benefits there must have been periodic monetary benefits due to the beneficiary at the time of her death.

The appellant submitted receipts showing that she bore the cost of the funeral and burial expenses for the deceased beneficiary.  The Board also recognizes the appellant's role as caretaker of the beneficiary and recognizes the costs associated with that duty.  However, the appellant is entitled to receive only so much of the accrued benefits available as is necessary to reimburse her for the expenses of last sickness and burial that she incurred on the beneficiary's behalf.  38 C.F.R. § 3.1000(a)(5).  At the time of the beneficiary's death, there remained no periodic monetary benefits to which she was entitled, which remained unpaid.  The beneficiary was indeed receiving pension benefits, but those benefits ceased upon her death.  38 C.F.R. § 3.500(g).  The record does not show and the appellant does not contend that any pension payments were due to the beneficiary at the time of her death.

In sum, the appellant has provided evidence showing that she bore the burial expenses of the beneficiary, and she has identified certain caretaker fees.  Without determining whether the appellant would be entitled to reimbursement for these expenses and fees, the Board finds that even if such expenses and fees were subject to reimbursement, because there were no unpaid periodic monetary benefits to which the deceased beneficiary was entitled to at the time of her death, there are no accrued benefits from which reimbursement can be issued.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Board indeed recognizes the appellant's argument that she feels she is due reimbursement for the expenses and caretaking costs and the Board does not question her contention of entitlement.  Unfortunately, however, there were no accrued benefits due to the beneficiary from which reimbursement can be made to the appellant.  While the Board understands the appellant's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of accrued benefits due to a deceased beneficiary is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


